Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Action is responsive to applicant’s national stage entry of 7/19/2019.  Claims 1-7 are pending and rejected. 

Priority
 	Applicant’s claim of priority as a national stage 371 application of application of PCT/JP2017/002384 filed 1/24/2027 is made is acknowledged.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-3 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saitoh et al. (8078348) which discloses all the claimed elements including: 
(Re: CL1) A control method for an electric vehicle that is provided with a motor (c9L4-20 –ev with motor; #2) that gives braking force or driving force to the vehicle in accordance with an accelerator operation amount ( c10L25-44-accelerator pedal, c11L5-19);
Controls the braking force when the accelerator operation amount is smaller than a given value (c11L5-19-cotrols target torque including braking for low accelerator),

and controls the driving force when the accelerator operation amount is the given value or larger, the control method comprising (c3L52-62; c15L30-47-control method):
estimating disturbance torque that acts on the motor as a resistance component relating to a gradient (c4L7-15-adlust net torque with a correction by reducing regenerative torque; c13L30-47-estimates gradient to adjust acceleration-torque ; c13L48-57-adjusts torque-acceleration premised on gradient);
executing correction by which the braking force or the driving force is increased and decreased based on an estimated value of the disturbance torque so that the resistance component is canceled (c13L58-c14L17-adjusts correction based on disturbance torque which varies based on gradient);  
; and determining whether or not the accelerator operation amount is a partial-state equivalent; (c11L5-19-values of gas pedal);
and reducing an amount of the correction at least either when the accelerator operation amount is larger than the partial-state equivalent on a downhill road (step 25 to step29 fig 4-reduces correction with increased accelerator pedal; c13L58-c14L17-adjusts correction based on accelerator), or when the accelerator operation amount is smaller than the partial-state equivalent on an uphill road.

(Re: CL 2) wherein the partial-state equivalent is an accelerator operation amount that does not generate acceleration and deceleration of a vehicle (c1L66-39 - “ The electric vehicle also includes: a basic target torque determiner which determines, on the basis of an operational state 

(Re: CL 3) wherein a reduction rate of the correction amount on a downhill road is increased as the accelerator operation amount becomes larger (Fig. 4 step 24 increasing correction on downgrade; c11L5-19- determination based on accelerator pedal manipulate amount.).

(Re: CL 7) A control device (#5, c10L25-44)for an electric vehicle that is provided with a motor( #2) that gives braking force or driving force to the vehicle in accordance with an accelerator operation amount (c1L66-39 -“ The electric vehicle also includes: a basic target torque determiner which determines, on the basis of an operational state of an accelerator pedal, a basic target torque, which is a basic target torque of the electric motor “-amount of pedal depression determines whether vehicle generates acceleration; c10L25-44-“ In this case, the accelerator (gas) pedal sensor 13 detects the amount of depression on the accelerator (gas) pedal (not shown) of the vehicle 1 (hereinafter referred to as "the accelerator (gas) pedal manipulated variable"), “and outputs the detection value to the vehicle control unit 5 as the detection data on the operational state of the accelerator (gas) pedal.”), and a controller (c9L4-24, #6) that controls the braking force when the accelerator operation amount is smaller than a given value, and controls 
wherein the controller: estimates disturbance torque that acts on the motor as a resistance component relating to a gradient (c4L7-15-adjusts regeneration torque as a function of grade; c13L30-47-gradient estimate determines target acceleration and in turn torque; c13L48-57-gradient estimate determines target acceleration and in turn torque); 
executes correction by which the braking force or the driving force is increased and decreased based on an estimated value of the disturbance torque so that the resistance component is canceled (c13L58-14.17-corrects based on grade via its disturbance torque component);
 determines whether or not the accelerator operation amount is larger than a partial-state equivalent (c11L5-19-values of gas pedal); 
and reducing an amount of the correction at least either when the accelerator operation amount is larger than the partial-state equivalent on a downhill road (step 25 to step29 fig 4-reduces correction with increased accelerator pedal; c13L58-c14L17-adjust correction based on accelerator); or when the accelerator operation amount is smaller than the partial-state equivalent on an uphill road.


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saitoh et al. (8078348) in view of Sawada et al. (US20130204455) wherein Saitoh et al. teaches the elements previously discussed and Sawada et al. teaches what Saitoh et al. lacks of:
(Re: CL 4) wherein a reduction rate of the correction amount on an uphill road is increased as the accelerator operation amount becomes smaller (¶54-57 , fig.. 7- motor torque target increases with more pedal opening; ¶97- torque correction set to zero during deceleration which is consistent with lower accelerator pedal operation ; ¶50-¶53; ¶36-sets torque target on the basis of accelerator opening).
It would have been obvious at the time of the effective filing of the invention for Saitoh et al. to increase amount of correction reduction with a smaller accelerator pedal to assist in compensating for uphill grade with more torque to motor to compensate for constant speed whilst climbing as taught by Sawada et al..

Sawada et al. teaches what Saitoh et al. lacks of:
(Re: CL 5) wherein the reduction rate of the correction amount on a downhill road and the reduction rate of the correction amount on an uphill road are set so as to be different from each other (fig. 7 –gradient correction torque vs grade ; ¶ 51-kup; kdown ¶ 50-53 ; #601 uphill vs #602 downhill).
It would have been obvious at the time of the effective filing of the invention for Saitoh et al. to select a disturbance torque is estimated as a positive value on an uphill road and as a negative value on a downhill road can provide a opportunity to reduce torque whilst converting potential energy to connecting energy and in turn regenerative braking electrical energy and an 

Saitoh et al. teaches: 
(Re: CL 6) wherein the correction amount is 0 when the accelerator operation amount is larger than the partial-state equivalent on a downhill road, (increases net torque as accelerator is pushed, reducing throttle reduces net drive torque increases regen when operator reduces throttle ; D95-step 25 to step 29 v. step 25 to step 29 fig 4).
Sawada et al. teaches what Saitoh et al. lacks of:
 and when the accelerator operation amount is smaller than the partial-state equivalent on an uphill road (¶121-122- correction calculated from product of disturbance torque estimated gain and kup.; ¶94-96-& fig.12(a) - between t3 and t4- disturbance torque estimated gain crosses zero while in uphill deceleration, so product calculation multiplier is zero which is multiplied by kup resulting in zero correction component; ¶50-53; ¶36-sets torque target on the basis of accelerator opening;).
It would have been obvious at the time of the effective filing of the invention for Saitoh et al. to minimize torque correction at minimal or low pedal position during a climb to assist in slowing the vehicle to target speed as taught by Sawada et al..

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure.
	Any inquiry concerning this communication or earlier communications from the

The examiner can normally be reached on Tuesday, Wednesday, or Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing
using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is
encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the
organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private
PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you
would like assistance from a USPTO Customer Service Representative or access to the
automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.E.B/Examiner, Art Unit 3655 

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655